Case 8:20-cv-01898-WDK-JC Document 31 Filed 08/04/21 Page 1 of 2 Page ID #:96



  1

  2
                                                    JS-6
  3

  4

  5

  6

  7

  8
                       IN THE UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10                             SOUTHERN DIVISION
 11    G & G CLOSED CIRCUIT EVENTS, CASE NO. 8:20-cv-01898-WDK-JC
       LLC,
 12

 13                          Plaintiff,          ORDER GRANTING STIPULATION
                                                 OF DISMISSAL
 14
                     vs.
 15

 16    ROCIO FAJARDO, et al,
 17
                             Defendants.
 18

 19
            IT IS HEREBY STIPULATED by and between Plaintiff G & G Closed Circuit
 20
      Events, LLC, and Defendants Rocio Fajardo, Leticia Gloria Gonzalez and Mariscos Las
 21
      Gueritas, LLC, that the above-entitled action is hereby dismissed without prejudice
 22

 23   against Rocio Fajardo, Leticia Gloria Gonzalez and Mariscos Las Gueritas, LLC.
 24
            IT IS FURTHER STIPULATED that provided no Party referenced above has
 25

 26   filed a motion to reopen this action by October 21, 2021, the dismissal shall be
 27
      deemed to be with prejudice.
 28

      ///
Case 8:20-cv-01898-WDK-JC Document 31 Filed 08/04/21 Page 2 of 2 Page ID #:97



  1         This dismissal is made pursuant to Federal Rules of Civil Procedure 41(a)(1).
  2
      Each Party referenced-above shall bear its own attorneys’ fees and costs.
  3

  4

  5
      IT IS SO ORDERED:
  6

  7

  8
                                                                      8-4-2021
  9
                                             _            Dated:
      The Honorable William D. Keller
 10
      United States District Court
 11   Central District of California
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
